
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 279
		IN THE HOUSE OF REPRESENTATIVES
		
			May 25, 2011
			Mr. Chandler
			 submitted the following resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		RESOLUTION
		Raising awareness of the risk of internal
		  bleeding for patients taking anti-coagulant drugs.
	
	
		Whereas, on January 12, 2010, Shannon Elizabeth Mudd, of
			 Mt. Sterling, Kentucky, was taking anticoagulant drugs for deep vein thrombosis
			 when she fell and hit her head;
		Whereas a lack of awareness about internal bleeding risks
			 associated with anticoagulant medications resulted in Shannon not receiving
			 appropriate emergency medical care at the time of her injury, which led to her
			 slipping into a coma, and her eventual untimely passing weeks before her 18th
			 birthday;
		Whereas, had there been better awareness of the risks
			 associated with internal bleeding, Shannon might have received more
			 comprehensive treatment after her fall, thereby preventing the coma and her
			 premature death;
		Whereas anticoagulant medications, also known as blood
			 thinners, successfully treat a number of serious medical conditions like deep
			 vein thrombosis, chest pain, and post-surgical blood clots, which could result
			 in very serious medical complications;
		Whereas there is a severe risk of bleeding associated with
			 minor injuries for patients who receive anticoagulant medications;
		Whereas the characteristics that make anticoagulant
			 medications effective in treating serious conditions are the same
			 characteristics that make them dangerous when patients are not adequately aware
			 of their risks;
		Whereas many leading patient safety organizations, such as
			 the Institute for Safe Medication Practices, the Institute of Healthcare
			 Improvement, the Joint Commission, and the United States Pharmacopeia recognize
			 anticoagulant drugs as high risk medications for the purposes of warning
			 patients about risk of death associated with their use; and
		Whereas many patients are well aware of the risk of
			 external bleeding associated with anticoagulants, yet there remains a critical
			 need to inform patients and increase public awareness of the risk of death
			 associated with internal bleeding and brain hemorrhaging: Now, therefore, be
			 it
		
	
		That the House of
			 Representatives—
			(1)recognizes the benefit of anticoagulants
			 for serious health conditions;
			(2)acknowledges the
			 dangers posed to patients from anticoagulant medications and the risk of
			 internal and external bleeding;
			(3)seeks to raise
			 public awareness of the risk of death associated with these medications;
			 and
			(4)encourages
			 pharmaceutical manufacturers and health care providers to properly communicate
			 the risk of death associated with coagulant drugs with their patients, in order
			 to prevent future tragedies.
			
